DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-22 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Gigan (US 2015/0338324).
Regarding claim 15, Gigan teaches a system for trapping particles in a fluid comprising marking a hydrated tissue specimen with a random speckle pattern (3), the marking solution comprising a colloidal metal nanoparticle suspension containing a plurality of aggregated metal nanoparticles, wherein each of the plurality of aggregated metal nanoparticles includes a plurality of individual metal nanoparticles, wherein each of the plurality of aggregated metal nanoparticles has a particle size ranging from about 0.75 micrometers to about 100 micrometers, and wherein each of the plurality of individual metal nanoparticles has a particle size ranging from about 100 nanometers to about 200 nanometers.  (Refer to claims 8 and 9)
Regarding claim 16, an apparatus configured to subject the tissue specimen to one or more mechanical testing protocols; an image capture device configured to obtain a plurality of images of the tissue specimen as it is subjected to the one or more mechanical testing protocols;  (Refer to claim 13) a marking solution for applying a random speckle pattern to the tissue specimen when the tissue specimen is in a hydrated state;  (Refer to claim 8 and 9) a first memory (refer to paragraph [0012]) for storing data corresponding to measured positions of selected image points from the plurality of images to monitor a displacement of one or more speckles present on the tissue specimen; a second memory for storing software in the form of computer-executable instructions; and a processor coupled to the first and second memories and configured to selectively implement the computer-executable instructions stored in the second memory to process the data stored in the first memory, wherein the processor implements the computer-executable instructions stored in the second memory in order to implement the functions of determining one or more mechanical properties of the tissue specimen.  (refer to paragraph [0012])
Regarding claim 17, the marking solution comprises a colloidal metal nanoparticle suspension.  (Refer to paragraph [0002])
Regarding claim 18, the colloidal metal nanoparticle suspension comprises a plurality of aggregated metal nanoparticles, wherein each of the aggregated metal nanoparticles includes a plurality of individual metal nanoparticles. (Refer to paragraph [0002])
Regarding claim 19, each of the plurality of individual metal nanoparticles has a particle size ranging from about 100 nanometers to about 200 nanometers. (Refer to claim 8 and 9)
Regarding claim 20, each of the plurality of aggregated metal nanoparticles has a particle size ranging from about 0.75 micrometers to about 100 micrometers. (Refer to claim 8 and 9)
Regarding claim 21, the plurality of individual metal nanoparticles comprises gold nanoparticles, silver nanoparticles, nickel nanoparticles, or platinum nanoparticles. (Refer to paragraph [0002])
Regarding claim 22, the image capture device comprises a digital camera comprising a charge coupled device.  (27)
Allowable Subject Matter
Claims 1-14 allowed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798